Exhibit 10.14

 

Execution Version

 

FIRST AMENDMENT TO

SENIOR SECURED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT (this “First
Amendment”), dated as of September 11, 2015, is by and among Exterran
Holdings, Inc., a corporation formed under the laws of the state of Delaware
(the “Borrower”), the Lenders listed on the signature pages attached hereto and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Senior Secured Credit Agreement, dated
as of July 8, 2011 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which the Lenders
have made certain extensions of credit available to and on behalf of the
Borrower; and

 

B.                                    The Borrower has requested that the
Lenders extend the Maturity Date under the Credit Agreement by one year from the
existing Maturity Date and to amend certain other provisions of the Credit
Agreement, and (i) the Lenders identified on Exhibit B hereto (the “Extending
Lenders”) have agreed to so extend the Maturity Date and (ii) the Lenders party
hereto have agreed to amend such other provisions of the Credit Agreement, as
more fully provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                   Defined Terms.  Each capitalized term used herein
but not otherwise defined herein has the meaning given to such term in the
Credit Agreement.  Unless otherwise indicated, all references to Sections,
Articles, Annexes and Schedules in this First Amendment refer to Sections,
Articles, Annexes and Schedules of the Credit Agreement.

 

Section 2.                   Amendments to Credit Agreement.

 

2.1                               Additional Definitions.  Section 1.02 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

 

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Margin”.

 

--------------------------------------------------------------------------------


 

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Law.

 

“Extending Lenders” means the Lenders identified on Annex II attached hereto and
their respective successors and permitted assigns.

 

“First Amendment” means the First Amendment to Senior Secured Credit Agreement
dated as of September 11, 2015, by and among the Borrower, the Administrative
Agent and the Lenders party thereto.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto,(b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (e) all regulations promulgated by applicable Governmental
Authorities pursuant to any of the foregoing.

 

“Interpolated Screen Rate” means, at any time, with respect to any Eurodollar
Borrowing for any Interest Period, a rate per annum that results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest maturity for
which a Screen Rate is available that is longer than such Interest Period, in
each case at such time.

 

“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Law.

 

“Non-Extending Lenders” means the Lenders identified on Annex III attached
hereto and their respective successors and permitted assigns.

 

“Original Maturity Date” means July 8, 2016.

 

“Sanctioned Country” means, at any time, a country or territory that is itself,
or whose government is, the subject or target of any Sanctions (including, at
the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria and the
territory of Crimea in Ukraine).

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available

 

2

--------------------------------------------------------------------------------


 

at: http://www.un.org/sc/committees/list_compend.shtml, or as otherwise
published from time to time, (d) a Person named on the lists maintained by the
European Union available at:
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (e) a Person named on the lists maintained by Her
Majesty’s Treasury available at:
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person operating, organized or resident in a
Sanctioned Country or (g) any Person owned or controlled by any such Persons
described in the foregoing clauses (a) through (f).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” has the meaning assigned to such term in the definition of
“LIBOR”.

 

“Specified Time” has the meaning assigned to such term in the definition of
“LIBOR”.

 

2.2                               Amendment and Restatement of Definitions. 
Section 1.02 of the Credit Agreement is hereby amended by amending and restating
the following definitions in their entirety to read in full as follows:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

“LIBOR” means, with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in US Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as set forth by Bloomberg
Information Service or any successor thereto on the applicable page of such
service (the “Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (the “Specified
Time”); provided that, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.  If the Screen Rate shall not be
available at the Specified Time for such Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate at the Specified Time.

 

3

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Commitment Increase Certificates, the
Additional Lender Certificates, the Letters of Credit, the Fee Letter, the
Administrative Agent Fee Letter, the Security Instruments and each consent,
waiver, subordination agreement, intercreditor agreement, compliance
certificate, Borrowing Request, Letter of Credit Request or Interest Election
Request executed by the Borrower pursuant to this Agreement.

 

“Maturity Date” means July 8, 2017.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

2.3                               Amendment to Definition.  Section 1.02 of the
Credit Agreement is amended hereby by amending the definition “Applicable
Margin” by inserting the following proviso at the end of such definition:

 

“; provided that the Total Leverage Ratio shall be deemed to be Level V if the
Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 8.01(a), during
the period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.  In the event that any
financial statement or compliance certificate delivered pursuant to
Section 8.01(a) or (g) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall promptly (i) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (ii) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01.  The preceding sentence is in addition to
rights of the Administrative Agent and Lenders with respect to Sections 3.02(d),
10.01 and 10.02 and other of their respective rights under this Agreement.”

 

2.4                               Amendment to Section 2.06.  Section 2.06 of
the Credit Agreement is hereby amended by amending and restating clause
(a) thereof in its entirety to read in full as follows:

 

“(a)                           Scheduled Termination of Commitments.  Unless
previously terminated, (i) the Commitments of the Non-Extending Lenders shall
terminate on the Original Maturity Date and (ii) the Commitments of the
Extending Lenders shall terminate on the Maturity Date.”

 

2.5                               Amendment to Section 3.01.  Section 3.01 of
the Credit Agreement is hereby amended by amending and restating such section in
its entirety to read in full as follows:

 

4

--------------------------------------------------------------------------------


 

“Section 3.01                       Repayment of Revolving Loans.  On the
Original Maturity Date, the Borrower shall pay to the Administrative Agent, for
the account of each Non-Extending Lender, the outstanding aggregate principal
amount of and accrued and unpaid interest on the Revolving Loans owing to such
Non-Extending Lender.  On the Maturity Date, the Borrower shall pay to the
Administrative Agent, for the account of each Extending Lender, the outstanding
aggregate principal amount of and accrued and unpaid interest on the Revolving
Loans owing to such Extending Lender.”

 

2.6                               Amendment to Section 3.02.  Paragraph (e) of
Section 3.02 of the Credit Agreement is hereby amended by amending and restating
the last sentence thereof in its entirety to read in full as follows:

 

“Any accrued and unpaid interest on the Revolving Loans owing to the
Non-Extending Lenders shall be paid on the Original Maturity Date, and any
accrued and unpaid interest on the Revolving Loans owing to the Extending
Lenders shall be paid on the Maturity Date.”

 

2.7                               Amendments to Section 3.05.  Clause (a) of
Section 3.05 of the Credit Agreement and the proviso contained in the last
sentence of clause (b) of Section 3.05 of the Credit Agreement are each hereby
amended by amending and restating in their entirety to read in full as follows:

 

“(a)                           Commitment Fees. The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the applicable rate set forth under the
heading “Commitment Fees” in the table contained in the definition of
“Applicable Margin” on the average daily amount (before deducting any
outstanding Swingline Loans) of the unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding,
(i) in the case of the Non-Extending Lenders, the Original Maturity Date and
(ii) in the case of the Extending Lenders, the Maturity Date. Accrued Commitment
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on (x) in the case of the Non-Extending Lenders, the
Original Maturity Date and (y) in the case of the Extending Lenders, the
Maturity Date, commencing on the first such date to occur after the date hereof.
All Commitment Fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).”

 

“; provided that (A) all such participation fees payable for the account of any
Non-Extending Lender shall also be payable on the Original Maturity Date,
(B) all such participation fees payable for the account of any Extending Lender
and all such fronting fees shall also be payable on the Maturity Date, and
(C) any such fees accruing after the Maturity Date shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this
Section 3.05(a) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

5

--------------------------------------------------------------------------------


 

2.8                               Amendment to Section 5.01.  Clause (b) of
Section 5.01 of the Credit Agreement is hereby amended by amending and restating
such clause in its entirety to read in full as follows:

 

“(b)                           Capital and Liquidity Requirements.  If any
Lender or any Issuing Bank determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time,
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.”

 

2.9                               Amendment to Section 7.21.  Section 7.21 of
the Credit Agreement is hereby amended by amending and restating such section in
its entirety to read in full as follows:

 

“Section 7.21                       Anti-Terrorism Law; Sanctions.

 

(a)                                 No Obligor nor any of its Subsidiaries,
officers or directors or, to the knowledge of the Borrower, any of their
respective Affiliates,

 

(i)                                     is in violation in any material respect
with any laws or regulations of the U.S., the UK, the European Union and, to the
extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, (A) the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; (B) the USA PATRIOT Act; (C) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (D) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
(E) the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and (F) any similar laws or
regulations of such Governmental Authorities currently in force or hereafter
enacted (collectively, the “Anti-Terrorism Laws”) or

 

(ii)                                  (A) is a Sanctioned Person or (B) engages
in any dealings or transactions, or is otherwise associated, with any Sanctioned
Person that would result in any violation of Sanctions.

 

(b)                                 Each Obligor has implemented and maintains
in effect such policies and procedures, if any, as it reasonably deems
appropriate, in light of its business and international activities, to ensure
compliance by such Obligor and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions,

 

6

--------------------------------------------------------------------------------


 

and each Obligor and its Subsidiaries and their respective officers and
directors and, to the knowledge of such Obligor, their respective Affiliates,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement would cause any party hereto to be in
violation of any Anti-Corruption Law or applicable Sanctions.

 

(c)                                  To the knowledge of Borrower or any of its
Subsidiaries, neither Borrower nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism or anti-money laundering laws or Sanctions
in which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect or affect the legality,
validity or enforceability of the Loan Documents, and no such investigation,
inquiry or proceeding is pending or, to the knowledge of Borrower or any of its
Subsidiaries, has been threatened.”

 

2.10                        Amendment to Section 8.03.  Section 8.03 of the
Credit Agreement is hereby amended by amending and restating paragraphs (a) and
(b) thereof in their entirety to read in full as follows:

 

“(a)                           Generally.  Except as otherwise permitted by
Section 9.06 or Section 9.11, each Obligor shall, and shall cause each of the
Significant Domestic Subsidiaries to:  (i) preserve and maintain its legal
entity existence and, with respect to the Borrower, maintain its legal entity
existence in a jurisdiction of organization located in the United States or any
State thereof; (ii) preserve and maintain all of its material rights,
privileges, franchises, patents, trademarks, copyrights and licenses unless the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; (iii) comply with all Governmental Requirements to the extent
the failure to comply with such requirements would have a Material Adverse
Effect; (iv) pay and discharge all Taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for (A) any such
Tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained in accordance with GAAP and (B) any such Tax, assessment, charge or
levy, the nonpayment of which could not reasonably be expected to result in a
Material Adverse Effect; (v) maintain in effect and enforce such policies and
procedures, if any, as it deems appropriate using reasonable judgment in light
of its business and operation (including its international operations), to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions; and (vi) upon reasonable notice
and to the extent reasonably requested by the Administrative Agent, permit
representatives of the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
Properties, and to discuss its business and affairs with its officers.  The
Borrower shall keep its books of record and account and the books of record and
account of its Consolidated Subsidiaries in accordance with GAAP.

 

(b)                                 Insurance.  The Borrower shall, and shall
cause each of the Significant Domestic Subsidiaries to, maintain, with
financially sound and reputable insurance companies, insurance policies which
(i) are sufficient for compliance with all applicable requirements of law and of
all

 

7

--------------------------------------------------------------------------------


 

agreements to which it is a party, except where non-compliance therewith would
not reasonably be expected to result in a Material Adverse Effect; (ii) are
valid, outstanding and enforceable policies; and (iii) provide insurance
coverage in at least such amounts and against at least such risks (but including
in any event public liability) as are usually insured against by companies
engaged in the same or similar businesses operating in the same or similar
locations.  Within 90 days of the end of each Fiscal Year, the Borrower will
furnish or cause to be furnished to the Administrative Agent a certificate of
insurance coverage from the applicable insurers in form and substance reasonably
satisfactory to the Administrative Agent and, if requested, will furnish the
Administrative Agent copies of the applicable policies.  Any insurance policy or
policies insuring any of the Collateral shall be endorsed in favor of and made
payable to the Administrative Agent (including by naming the Administrative
Agent as “additional insured” and “lender loss payee”, as applicable) and shall
provide that the insurer will endeavor to give at least 30 days’ prior notice of
any cancellation to the Administrative Agent.  With respect to each portion of
real property Collateral located in the United States that is subject to a
Mortgage on which a Building or Manufactured (Mobile) Home is located, the
Borrower will, and will cause each Restricted Subsidiary to, obtain flood
insurance in such total amount as the Administrative Agent or the Majority
Lenders may from time to time reasonably require, if at any time the area in
which any such Building or Manufactured (Mobile) Home is located is designated a
“special flood hazard area” as defined in the Flood Insurance Laws.”

 

2.11                        Amendment to Section 9.07.  Section 9.07 of the
Credit Agreement is hereby amended by inserting a new clause (b) to the end of
such section that reads as follows and renumbering the existing provision as
clause (a):

 

“(b)                           The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.”

 

2.12                        Amendments to Section 12.04.

 

(a)                                 The last proviso of the first sentence of
Section 12.04(c) of the Credit Agreement is hereby amended by deleting the word
“and” in front of clause (v) thereof, and inserting the following at the end of
such proviso:

 

“; and (vi) any assignee shall not be a natural Person”.

 

(b)                                 The fourth sentence of Section 12.04(d) of
the Credit Agreement is hereby amended by replacing the reference to “an agent”
therein with a reference to “a non-fiduciary agent”.

 

8

--------------------------------------------------------------------------------


 

2.13                        Amendment to Section 12.05.  Paragraph (a) of
Section 12.05 of the Credit Agreement is hereby amended by amending and
restating the final sentence of such paragraph to read in full as follows:

 

“The provisions of Sections 3.02 (including the agreements with respect to the
definition of “Applicable Margin”), 5.01, 5.02 and 5.03, ARTICLE XI and
Section 12.03 shall survive and remain in full force and effect regardless of
the consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.”

 

2.14                        Amendment to Section 12.09.  Clause (II) of
paragraph (e) of Section 12.09 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such clause:

 

“; provided that, for the avoidance of doubt, the waivers set forth in this
clause (II) shall not limit or affect the Borrower’s indemnification obligations
set forth in Section 12.03.”

 

2.15                        Amendment to Section 12.11.  Section 12.11 of the
Credit Agreement is hereby amended by amending and restating such section in its
entirety to read in full as follows:

 

“Section 12.11                Confidentiality.  For the purposes of this
Section 12.11, “Confidential Information” means information about the Borrower
or any of its Subsidiaries furnished by the Borrower or its Affiliates
(collectively, the “Disclosing Parties”) to the Administrative Agent or any of
the Lenders, including, but not limited to, any actual or pending agreement,
business plans, budgets, projections, ecological data and accounting records,
financial statements, or other financial data of any kind, any title documents,
reports or other information relating to matters of title, any projects or
plans, whether actual or prospective, and any other documents or items embodying
any such Confidential Information; provided that such term does not include
information that (a) was publicly known or otherwise known prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by the Administrative Agent or the Lenders or any Person acting on
behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes financial
statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available.  The Administrative Agent
and the Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by confidentiality provisions at least as restrictive as
the provisions of this Section 12.11), (iv) any Governmental Authority having
jurisdiction or any self-regulatory body claiming to have authority over such
Restricted Person, (v) on a confidential

 

9

--------------------------------------------------------------------------------


 

basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement and the
Loans hereunder, or (vi) any other Person to which such delivery or disclosure
may be necessary or appropriate (A) to effect compliance with any Governmental
Requirement applicable to such Restricted Person or to the extent required by
applicable laws or regulations, (B) in response to any subpoena or other legal
process; provided that, with respect to clause (vi) of this Section 12.11, such
Restricted Person (I) promptly notifies such Disclosing Party prior to any such
disclosure to the extent practicable and permitted by law, (II) reasonably
cooperates with such Disclosing Party in any attempts such Disclosing Party
makes to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information, and
(III) if no such protective order is obtained and disclosure is required,
furnish only that portion of the Confidential Information that, in the opinion
of such Restricted Person’s counsel, such Restricted Person is legally compelled
to disclose, or (C) if an Event of Default has occurred and is continuing, to
the extent such Restricted Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Notes and this Agreement.”

 

2.16                        Amendment and Restatement of Annex I.  Annex I to
the Credit Agreement is hereby amended by deleting it in its entirety and
replacing it with Exhibit A attached hereto and Exhibit A attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement.

 

2.17                        Insertion of Annexes II and III.  Exhibits B and C
attached hereto are hereby inserted as new Annexes II and III, respectively, to
the Credit Agreement, and Exhibits B and C attached hereto shall be deemed to be
attached as Annexes II and III to the Credit Agreement, respectively.

 

Section 3.                                           Conditions Precedent.  This
First Amendment shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02 of
the Credit Agreement) (the “First Amendment Effective Date”):

 

3.1                               The Administrative Agent shall have received
from the Majority Lenders, the Extending Lenders, the Borrower, and each
Guarantor counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Persons.

 

3.2                               In addition to the fees described in
Section 3.3 hereof, the Borrower shall have paid to the Administrative Agent all
fees and other amounts due and payable on or prior to the First Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

 

3.3                               The Administrative Agent shall have received
an extension fee in an aggregate amount equal to ten basis points (0.10%) of the
aggregate Commitments of the Extending Lenders as of the date hereof (the
“Extension Fee”), payable for the account of each Extending Lender on a pro rata
basis in accordance with such Extending Lender’s Commitment as of the date
hereof.

 

10

--------------------------------------------------------------------------------


 

3.4                               The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or its equivalent) of
the Borrower and each other Obligor, setting forth (A) resolutions of its board
of directors (or equivalent governing body) with respect to the authorization of
such Obligor to execute and deliver this First Amendment and to enter into the
transactions contemplated hereby, (B) the officers (or the equivalent thereof)
of such Obligor (i) who will be signing the First Amendment and (ii) who will,
until replaced by another officer or officers (or the equivalent thereof) duly
authorized for that purpose, act as a representative of such Obligor for the
purposes of signing documents and giving notices and other communications in
connection with the Loan Documents and the transactions contemplated thereby,
(C) specimen signatures of the authorized officers (or the equivalent thereof)
referred to in the foregoing clause (i), and (D) the Organization Documents of
such Obligor, certified as being true and complete.  The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from such party to the contrary.

 

3.5                               The Administrative Agent shall have received
certificates with respect to the existence, qualification and good standing of
the Borrower and each other Obligor issued by the appropriate state agencies in
the jurisdiction of organization of such Obligor.

 

3.6                               No Default or Event of Default shall have
occurred and be continuing as of the date hereof, both before and after giving
effect to the terms of this First Amendment.

 

3.7                               The Administrative Agent shall have received
such other documents as the Administrative Agent (or its counsel) may reasonably
request relating to the transactions contemplated by the First Amendment.

 

Section 4.                                           Miscellaneous.

 

4.1                               Confirmation.  The provisions of the Credit
Agreement, as amended by this First Amendment, shall remain in full force and
effect following the effectiveness of this First Amendment.  The amendments
contemplated hereby shall not limit or impair any Liens granted by the Borrower
or any other Obligor to secure the Indebtedness, each of which are hereby
ratified, affirmed and extended to secure the Indebtedness as it may be extended
pursuant hereto.

 

4.2                               Representations and Warranties.

 

(a)                                 Ratification and Affirmation. The Borrower
hereby: (i) acknowledges the terms of this First Amendment; (ii) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (iii) agrees that, from and after the First Amendment
Effective Date, each reference to the Credit Agreement in the Security
Instruments and the other Loan Documents shall be deemed to be a reference to
the Credit Agreement, as amended by this First Amendment; and (iv) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this First Amendment: (A) all of the representations and warranties
made by the Borrower contained in each Loan Document

 

11

--------------------------------------------------------------------------------


 

to which it is a party are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the text
thereof), unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date and (B) no
Default or Event of Default has occurred and is continuing.

 

(b)                                 Corporate Authority; Enforceability; No
Conflicts.  The Borrower hereby represents and warrants to the Lenders that
(i) it has all necessary power and authority to execute, deliver and perform its
obligations under this First Amendment; (ii) the execution, delivery and
performance by the Borrower of this First Amendment has been duly authorized by
all necessary action on its part; (iii) this First Amendment has been duly
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditor’s rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (iv) the execution and delivery of this First
Amendment by the Borrower and the performance of its obligations hereunder
require no authorizations, approvals or consent, or registration or filing with,
or further action by, any Governmental Authority, except for those that have
been obtained or made and are in effect; and (v) neither the execution and
delivery of this First Amendment nor compliance with the terms hereof will
contravene, or result in a breach of, the charter or by-laws of the Borrower,
any Governmental Requirement, any agreement or instrument to which the Borrower
is a party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which it or its Properties are
subject, or constitute a default under any such agreement or instrument.

 

4.3                               No Waiver.   Neither the execution by the
Administrative Agent or the Lenders of this First Amendment, nor any other act
or omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Lenders of any Default or Event of Default which may exist, which may have
occurred prior to the date of the effectiveness of this First Amendment or which
may occur in the future under the Credit Agreement and/or the other Loan
Documents.  Similarly, nothing contained in this First Amendment shall directly
or indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default; (b) except as expressly
provided herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument; or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents or any other contract or
instrument.

 

4.4                               Loan Document.  This First Amendment is a
“Loan Document” as defined and described in the Credit Agreement and all of the
terms and provisions of the Credit Agreement relating to Loan Documents shall
apply hereto.

 

12

--------------------------------------------------------------------------------


 

4.5                               Parties in Interest.  All of the terms and
provisions of this First Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

4.6                               Counterparts.  This First Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of this First Amendment by
facsimile transmission or electronic transmission (e.g., PDF) shall be effective
as delivery of a manually executed counterpart hereof.

 

4.7                               NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.8                               GOVERNING LAW.  THIS FIRST AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

EXTERRAN HOLDINGS, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent and

 

Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ C. David Allman

 

Name:

C. David Allman

 

Title:

Managing Director

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

CRÉDIT AGRICOLE CORPORATE

 

AND INVESTMENT BANK,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

Name:

Julie Castano

 

Title:

SVP

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Okamoto

 

Name:

Thomas Okamoto

 

Title:

Authorized Officer

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Raj Nambiar

 

Name:

Raj Nambiar

 

Title:

Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Luke Syme

 

Name:

Luke Syme

 

Title:

Assistant Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL

 

ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ M. Colin Warman

 

Name:

M. Colin Warman

 

Title:

Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST

 

COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ DeVon J. Lang

 

Name:

DeVon J. Lang

 

Title:

Senior Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name:

Scott G. Axelrod

 

Title:

Senior Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ivan Davey

 

Name:

Ivan Davey

 

Title:

Vice President

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL

 

ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ William P. Harrington

 

Name:

William P. Harrington

 

Title:

EVP

 

Signature Page to First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this First Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty Agreement, and agrees that each Loan Document to
which it is a party, including the Guaranty Agreement, remains in full force and
effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties made by such
Guarantor contained in each Loan Document to which such Guarantor is a party,
including the Guaranty Agreement, are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified by materiality
in the text thereof) as though made on and as of the First Amendment Effective
Date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date) and
(ii) no Default or Event of Default has occurred and is continuing.

 

ACKNOWLEDGED AND RATIFIED:

EES LEASING LLC

 

 

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

EXH GP LP LLC

 

 

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name:

Pamela Jasinski

 

Title:

Manager

 

 

 

EXH MLP LP LLC

 

 

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name:

Pamela Jasinski

 

Title:

Manager

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and Chief Financial Officer

 

Reaffirmation and Ratification
First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit A
(to replace Annex I to the Credit Agreement)

 

Annex I

Aggregate Commitments

 

Name of Lender

 

Revolving Commitment

Wells Fargo Bank, National Association

 

$

140,909,091

Royal Bank of Canada

 

$

81,818,182

The Royal Bank of Scotland PLC

 

$

81,818,182

Crédit Agricole Corporate and Investment Bank

 

$

81,818,182

Bank of America, N.A.

 

$

81,818,182

JPMorgan Chase Bank, N.A.

 

$

69,545,455

PNC Bank, National Association

 

$

68,545,455

Citibank, N.A.

 

$

53,181,818

Compass Bank

 

$

40,909,091

Barclays Bank PLC

 

$

36,818,182

Capital One, National Association

 

$

35,000,000

Sumitomo Mitsui Banking Corporation

 

$

28,636,364

The Bank of Nova Scotia

 

$

28,636,364

Branch Banking & Trust Company

 

$

28,636,364

Goldman Sachs Bank USA

 

$

24,545,455

Raymond James Bank, N.A.

 

$

16,363,636

Credit Suisse AG, Cayman Islands Branch

 

$

1,000,000

TOTAL

 

$

900,000,000

 

Exhibit A
First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit B
(to be inserted as Annex II to the Credit Agreement)

 

Annex II

Extending Lenders

 

1.              Wells Fargo Bank, National Association

 

2.              Royal Bank of Canada

 

3.              Crédit Agricole Corporate and Investment Bank

 

4.              Bank of America, N.A.

 

5.              JPMorgan Chase Bank, N.A.

 

6.              PNC Bank, National Association

 

7.              Citibank, N.A.

 

8.              Compass Bank

 

9.              Capital One, National Association

 

10.       Sumitomo Mitsui Banking Corporation

 

11.       The Bank of Nova Scotia

 

12.       Branch Banking & Trust Company

 

13.       Goldman Sachs Bank USA

 

14.       Raymond James Bank, N.A.

 

Exhibit B
First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit C
(to be inserted as Annex III to the Credit Agreement)

 

Annex III

Non-Extending Lenders

 

1.              The Royal Bank of Scotland PLC

 

2.              Barclays Bank PLC

 

3.              Credit Suisse AG, Cayman Islands Branch

 

Exhibit C
First Amendment — Exterran Holdings, Inc.

 

--------------------------------------------------------------------------------